Case 0:18-cv-62402-BB Document 24 Entered on FLSD Docket 02/23/2019 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 0:18-cv-62402-BB

 DANIEL MITTELMARK,
 individually and on behalf of all
 others similarly situated,                                  CLASS ACTION

           Plaintiff,                                        JURY TRIAL DEMANDED

 v.

 SYNERGY MARKETING ASSOCIATES INC.
 d/b/a NATIONAL PLAN ADVISORS,

       Defendant.
 __________________________________/

                        PLAINTIFF’S MOTION TO COMPEL DISCOVERY
                        AND INCORPORATED MEMORANDUM OF LAW

           Plaintiff Daniel Mittelmark, pursuant to Rules 26 and 37 of the Federal Rules of Civil

 Procedure, and Local Rules 7.1 and 26.1, moves to compel Defendant Synergy Marketing

 Associates, Inc. d/b/a National Plan Advisors to produce documents responsive to Plaintiff’s

 Request for Production and to provide responsive answers to Plaintiff’s Interrogatories. Defendant

 has refused to produce nearly all documents and information within its possession, custody, and

 control relating to Plaintiff’s and the putative class members’ Telephone Consumer Protection Act

 claims.

      I.   BACKGROUND AND NATURE OF DISCOVERY DISPUTE

           Plaintiff’s operative Complaint asserts causes of action on behalf of a putative class

 pursuant to the Telephone Consumer Protection Act. The case arises from Defendant’s mass

 transmission of prerecorded messages to thousands of unsuspecting consumers. Pursuant to this

 Court’s November 16, 2018 Scheduling Order [ECF No. 14], and this Court’s Order granting



                                                 1
Case 0:18-cv-62402-BB Document 24 Entered on FLSD Docket 02/23/2019 Page 2 of 8



 Plaintiff’s Extension of Time [ECF No. 21] the deadline for Plaintiff to complete class discovery

 is April 1, 2019. Defendant’s conduct to date reveals that its strategy for defending this lawsuit is

 simply to stonewall Plaintiff’s legitimate discovery requests and prevent Plaintiff and the class

 members from obtaining discovery necessary to move for class certification and summary

 judgment.

          Specifically, on November 15, 2018, Plaintiff served written discovery on Defendant,

 including a Request for Production, Admissions and Interrogatories (the “Requests”).1 The

 Requests are specific and narrowly tailored to elicit documents and information material to

 Plaintiff’s and the putative class members’ claims. For purposes of this motion, the requests are

 particularly pertinent to determine the size of the class which have been damaged by Defendant’s

 actions.

          Defendant served its responses to Plaintiff’s Requests on January 4, 2019. Defendant

 objected to all requests regarding necessary class information and although Defendant admits it

 caused the prerecorded message to be sent to Plaintiff, Defendant refused to provide any

 information regarding the platform used by Defendant to transmit the prerecorded messages, the

 call logs to which it transmitted the messages, or any other class data.2 In total, Defendant

 produced no documents in response to Plaintiff’s Requests and answered only two of Plaintiff’s

 Interrogatories without objection.

          On January 14, 2019, the parties met and conferred via telephone in an effort to resolve

 Defendant’s objections.     On that call, Defendant notified Plaintiff that they would discuss



 1
     Copies of Plaintiff’s Requests are attached as Composite Exhibit A.
 2
  A copy of Defendant’s Responses to Plaintiff’s First Request for Production of Documents,
 Request for Admissions and Interrogatories is attached hereto as Composite Exhibit B.


                                                  2
Case 0:18-cv-62402-BB Document 24 Entered on FLSD Docket 02/23/2019 Page 3 of 8



 Plaintiff’s entitlement to class discovery with their client and respond by the end of that week as

 to whether the information would be produced. Defendant also agreed to identify the platform it

 used to transmit the prerecorded messages and produce responsive documents to Plaintiff’s

 Request for Production.

        On January 18, 2019, Defendant provided two-pages of discovery documents (both of

 which are a printout of Plaintiff’s profile from the Florida Department of Financial Services

 website). Defendant then claimed to have no other responsive documents, not even a bill from the

 vendor it used to transmit the prerecorded messages. In response, Plaintiff asked Defendant to

 amend their responses to remove their objections and to clearly state that they have no other

 responsive documents in their possession, custody or control. Defendant agreed to do so and

 Defendant finally identified the vendor it used for transmitting the pre-recorded messages at issue

 as Stratics Networks (“Stratics”).3

        On February 5, 2019, Defendant provided Amended Objections and Responses to

 Plaintiff’s First Request for Production.4 In its Amended Objections and Responses, Defendant

 continues to object to providing responsive documents. In response, Plaintiff asked Defendant to

 again amend its responses and to detail whether Defendant or an outside vendor used the Stratics

 platform to transmit the subject prerecorded messages.

        On February 22, 2019, a second meet and confer was held. During that phone call,

 Defendant notified Plaintiff that it, not a vendor, had used Stratics to transmit the prerecorded

 messages. As Defendant used the Stratics system, Defendant has access and/or control over the


 3
  Defendant’s did not identify Stratics Networks in its Initial Disclosures which was served upon
 Plaintiff on November 29, 2018.
 4
  A copy of Defendant’s Amended Responses to Plaintiff’s First Request for Production is attached
 hereto as Exhibit C.


                                                 3
Case 0:18-cv-62402-BB Document 24 Entered on FLSD Docket 02/23/2019 Page 4 of 8



 the transmission log of the prerecorded messages it sent. Notably, Defendant’s counsel stated that

 Defendant had made no request to Stratics for the transmission logs. These documents are within

 Defendant’s, possession, custody or control and it should be compelled to produced them.

        Consequently, Plaintiff hereby seeks to compel responses to the following: (1)

 Interrogatories Nos. 1, 2, 11, 12, and (2) Requests for Production Nos. 4, 5, 13, 15, 21, 22, 24, 25,

 27, 28 and 31. Defendant has failed to respond and/or broadly objected to responding to these

 requests. Defendants’ refusal to comply with this Court’s Order and the Federal Rules of Civil

 Procedure is particularly prejudicial to Plaintiff, who is diligently attempting to prosecute his case.

 Without responsive documents and information, Plaintiff will be unable to timely file his Motion

 for Class Certification and Motion for Summary Judgment.             Plaintiff is entitled to all class

 discovery and respectfully requests the entry of an order granting the instant motion.

  II. LEGAL STANDARD

        “Motions to compel discovery under Rule 37(a) of the Federal Rules of Civil Procedure

 are committed to the sound discretion of the trial court.” Schwanke v. JB Med. Mgmt. Sols., Inc.,

 No. 5:16-cv-597-Oc-30PRL, 2017 U.S. Dist. LEXIS 111231, at *11 (M.D. Fla. July 18, 2017)

 (citing Commercial Union Ins. Co. v. Westrope, 730 F.2d 729, 731 (11th Cir. 1984)). Rule 26(b)(1)

 of the Federal Rules of Civil Procedure defines the scope of discovery as follows:

                Parties may obtain discovery regarding any nonprivileged matter
                that is relevant to any party’s claim or defense and proportional to
                the needs of the case, considering the importance of the issues at
                stake in the action, the amount in controversy, the parties’ relative
                access to relevant information, the parties’ resources, the importance
                of the discovery in resolving the issues, and whether the burden or
                expense of the proposed discovery outweighs its likely benefit.
                Information within this scope of discovery need not be admissible
                in evidence to be discoverable.

 Fed. R. Civ. P. 26(b)(1).



                                                   4
Case 0:18-cv-62402-BB Document 24 Entered on FLSD Docket 02/23/2019 Page 5 of 8



        “Proportionality requires counsel and the court to consider whether relevant information is

 discoverable in view of the needs of the case. In making this determination, the court is guided by

 the non-exclusive list of factors in Rule 26(b)(1).” Schwanke, 2017 U.S. Dist. LEXIS 111231, at

 *12 (citing Graham & Co., LLC v. Liberty Mut. Fire Ins. Co., No. 2:14-cv-2148-JHH, 2016 U.S.

 Dist. LEXIS 45662, 2016 WL 1319697, at *3 (N.D. Ala. April 5, 2016)). “Any application of the

 proportionality factors must start with the actual claims and defenses in the case, and a

 consideration of how and to what degree the requested discovery bears on those claims and

 defenses.” Graham & Co., LLC v. Liberty Mut. Fire Ins. Co., 2016 WL 1319697, at *3 (quoting

 Witt v. GC Servs. Ltd. P'ship, 307 F.R.D. 554, 569 (D. Colo. 2014)).

 III. MEMORANDUM OF LAW

        This motion and the circumstances requiring it, are nearly identical to the relief sought by

 the plaintiffs in Shapiro v. Dynamic Recovery Sols., LLC, No. 18-cv-60035-BB, 2018 U.S. Dist.

 LEXIS 124938 (S.D. Fla. July 26, 2018) and Mittelmark v. Superior Access Insurance Services,

 Inc., No 18-cv-61056-BB, (S.D. Fla. September 19, 2018).5 In Shapiro and Superior Access, both

 defendants attempted to avoid providing necessary discovery by asserting that they did not use an

 automatic telephone dialing system (“ATDS”). In Shapiro, Your Honor ordered the defendant to

 produce the requested information and held that “the issue presently before the Court is not

 whether the subject telephone dialing system is an ATDS, but whether the Plaintiff is entitled to

 discovery”. Id. at *6. Additionally, Your Honor held that “Plaintiff is entitled to the opportunity to

 explore and obtain information relevant to the Rule 23 requirements – numerosity, commonality,

 typicality, and adequate representation- in order to meet their burden on these issues.” Id. In



 5
   Particularly troubling here is the fact that counsel for Defendant attempted the same strategy in
 the Mittelmark matter, and the Court compelled discovery in that case. Nevertheless, Defendant’s
 counsel is attempting the same strategy here that this Court previously held was improper.

                                                   5
Case 0:18-cv-62402-BB Document 24 Entered on FLSD Docket 02/23/2019 Page 6 of 8



 Superior Access, Your Honor denied similar arguments raised by the defendant and granted the

 plaintiff’s motion to compel.

        Similarly, in the present matter, Defendant has unilaterally refused to respond to any class

 discovery. The only difference between Shapiro and Superior Access and the present matter is that

 instead of Defendant arguing that Plaintiff is not entitled to class discovery because the platform

 they used is not an ATDS, Defendant here objects because “the facts surrounding the call to

 Plaintiff present individualized circumstances not proper for class-based adjudication.” See

 generally, Composite Exhibit B and Exhibit C. Defendant’s objections are unfounded and

 Defendant should be compelled to respond.

        To the extent that Defendant contends that these documents are not available to it,

 Defendant should at a minimum be required to request them from its vendor, as it has a contractual

 right to the documents, including the transmission logs. Of particular concern to Plaintiff is the

 fact that Defendant- not a third-party vendor- used the Stratics platform to transmit the prerecorded

 messages. As such, Defendant must have records of who it sent prerecorded messages to, either

 through its own documents or through its use of the Stratics platform. Finally, if Defendant has

 no access to Stratics and no records, then Defendant has an obligation to request these documents

 from Stratics.6 As stated above, Defendant’s counsel has indicated that Defendant has never

 requested any responsive documents from Stratics. To date, the only documents provided by

 Defendant in response to Plaintiff’s requests are a two-page computer printout of Plaintiff’s profile

 from the Florida Department of Financial Services website.

        Plaintiff respectfully contends that just like in Shapiro and Superior Access, this Court


 6
   Separately, Plaintiff has issued a subpoena to Stratics. In response, Stratics’s general counsel
 responded by stating that it is a Canadian company that is not required to respond to a U.S. federal
 subpoena. This is false as Stratics has operations in the U.S., and Plaintiff is in the process of
 commencing an enforcement proceeding against Stratics in district court in Alabama.

                                                  6
Case 0:18-cv-62402-BB Document 24 Entered on FLSD Docket 02/23/2019 Page 7 of 8



 should compel the production of necessary class discovery.

 IV.     CONCLUSION

         Based on the foregoing, Plaintiff respectfully requests an order overruling Defendant’s

 unfounded objections and limitations on the scope of discovery, and compelling production of all

 documents and information regarding all prerecorded messages transmitted by Defendant during the

 relevant time period. Plaintiff intends to establish that Defendant violated the TCPA in a uniform and

 consistent fashion by using prerecorded messages to contact Plaintiff and members of the class without

 first obtaining the requisite consent. To prove his claims and request class certification, Plaintiff seeks

 documents and information pertaining to all prerecorded messages sent by Defendant including who

 they were sent to. In response, Defendant has unilaterally limited discovery. This Court should order

 the immediate production of all responsive class information and documents.

                                  LOCAL RULE 7.1 CERTIFICATE

         Pursuant to Local Rule 7.1, I hereby certify that counsel for Plaintiff conferred with counsel for

 Defendant via telephone and e-mail as outlined above regarding the issues raised in this motion, but the

 parties have been unable to resolve the matters in dispute.

 Date: February 23, 2019.

 Respectfully submitted,

  HIRALDO P.A.

  /s/ Manuel S. Hiraldo____________
  Manuel S. Hiraldo
  Florida Bar No. 030380
  401 E. Las Olas Boulevard
  Suite 1400
  Ft. Lauderdale, Florida 33301
  Email: mhiraldo@hiraldolaw.com
  Telephone: 954.400.4713

  Counsel for Plaintiff


                                                     7
Case 0:18-cv-62402-BB Document 24 Entered on FLSD Docket 02/23/2019 Page 8 of 8



                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on February 23, 2019, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

 this day on all counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.



                                                       By: /s/ Manuel S. Hiraldo
                                                       Manuel S. Hiraldo, Esq.
                                                       HIRALDO P.A.
                                                       401 E. Las Olas Boulevard
                                                       Suite 1400
                                                       Ft. Lauderdale, Florida 33301
                                                       Florida Bar No. 030380
                                                       mhiraldo@hiraldolaw.com
                                                       Telephone: 954.400.4713




                                                   8
